           Case 1:20-cv-00830-LY Document 5 Filed 08/24/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 SHAZIZZ MATEEN #61014      §
                            §
 v.                         §                                  A-20-CV-830-LY-SH
                            §
 UNKNOWN AMBULANCE COMPANY, §
 et al.                     §


                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   The Magistrate Judge submits this Report and Recommendation to the District Court, pursuant

to 28 U.S.C. § 636(b) and Rule 1(f) of Appendix C of the Local Court Rules.

   Before the Court is Plaintiff Shazizz Mateen’s pro se civil rights complaint. Plaintiff has been

granted leave to proceed in forma pauperis.

                                    I. Statement of the Case

   Plaintiff is currently confined in the Bastrop County Jail awaiting trial in Fayette County,

Texas. Plaintiff has been indicted on the following charges:

          failing to register as a sex offender (No. 2018R-138);
          aggravated assault against a public servant, for allegedly shooting Fayette County
           Deputy Sheriff C.J. Lehmann with a firearm when the deputy was attempting to arrest
           Plaintiff for an outstanding warrant for his failure to register as a sex offender
           (No. 2018R-212);
          aggravated assault against a public servant, for allegedly cutting LaGrange Police
           Officer Justin Koehne with a knife when the officer was attempting to arrest Plaintiff
           for the outstanding warrant (No. 2018R-213); and
          four counts of aggravated assault against a public servant, for allegedly pointing a
           firearm or shooting at other officers when they were attempting to arrest him on the
           outstanding warrant (No. 2018R-214).



                                                  1
            Case 1:20-cv-00830-LY Document 5 Filed 08/24/20 Page 2 of 6




    Plaintiff sues an unknown ambulance company and its personnel; an unknown hospital and its

doctors; the Fayette County Sheriff’s Department; Deputy Lehmann; the LaGrange Police

Department; LaGrange Police Officers Koehne, Kenneth Schmidt, David Gilbreath, William

Travis Anderson, and David Mohr; unknown SWAT officers; an unknown officer from an

unknown agency at the hospital; the Medical Department at the Bastrop County Jail; Doctor Lin

at the Bastrop County Jail; the Mental Health Department at the Bastrop County Jail and its

employee with the first name of Janice; and the makers of the drugs Doxipin and Risperdol.

    After an apparent shoot-out, Plaintiff was transported to a hospital by ambulance. Plaintiff

alleges that an employee of the ambulance company:

                inject[ed] a costic genetic altering substance into the bone morrow
                of the right Humerous bone of the Plaintiff, which caused
                excrusiating pain in [his] arm and shoulder for more than a year now
                and is on going, and has left horrible chemical burns on the lower
                arm of the Plaintiff when excess green costic substance oozed out of
                Plaintiff’s lower arm. [sic]

The other two ambulance employees allegedly held Plaintiff while this act occurred. Plaintiff

further alleges that “[t]he powerful excrusiatingly painful costic substance ejected the Plaintiff’s

consciousness from his body as he observed his body from above it, preparing the Plaintiff for

lobotomization at the hospital to surgically remove Plaintiff’s seat of consciousness within his

brain against his will.” [sic]

    Plaintiff alleges that the doctors at the hospital:

                performed lobotomization brain surgery to end the life of the
                Plaintiff’s consciousness, and then implanted an Artifical [sic]
                Intelligence Chip into the Plaintiff’s brain. Leaving the Plaintiff, as
                he has come to describe this condition from many years of research
                and publications on this subject of programmable human beings, an
                Android slave, ready for consciousness reprogramming, if not for
                the government training and development that the Plaintiff has
                utilized, using now an evolved secondary consciousness source near
                the heart.


                                                      2
           Case 1:20-cv-00830-LY Document 5 Filed 08/24/20 Page 3 of 6




   Plaintiff accuses one doctor of “surgically and miscellaniously remov[ing] large sections of

skin and muscle tissue, and then surgically graft[ing] unknown and extremely alien milk white

gellantinous substance in place of the removed human tissue.” [sic] Plaintiff asserts that his

bandages and sutures were removed at the jail. He claims that:

               the foreign extremely alien milk white gellantinous substance was
               also removed from the arm of the Plaintiff, studied, and then
               replaced by Bastrop County Medical Staff. Days later, the foreign
               unknown and extremely alien milk white gellantinous substance
               shapeshifted forming muscle, blood vessles skin and even old scars,
               giving the Plaintiff further Mental Anguish over his transformations.
               [sic]

Plaintiff accuses a different doctor of performing “intestinal rearrangement surgery, for reasons

related to Plaintiff’s new Android Reality.” Plaintiff alleges that another doctor injured the nervous

system in his left arm. Plaintiff asserts that he is without the use of his ring and smallest finger.

According to Plaintiff, he was actively resisting reprogramming of the “Artifical [sic] Intelligence

Chip” implanted in his brain when this injury occurred.

   Plaintiff alleges that the various law enforcement officers delivered him for the medical

procedures:

               after years of publicly pleading for help in public media that he was
               in danger of these exact medical procedures during his years of
               research and publication at his Internet “Whistle Blower” career
               from 2009 to 2015 at Shazizz Speaks.com, 2015 at Universal News
               and Reports.Com, and from 2015 to 2018 at the Tribe of Shabazz,
               Universal News and Reports @ Facebook.com. Whistle blowing
               against the nameless and faceless Cabal/Cartel Secret Society
               Groups organized based on Rh Negative factor blood type
               individuals that these exact medical procedures would be done to
               him if he kept trying to expose Rh Negative factor Blood Type
               Groups dominance in the world over Aboriginal Rh positive factor
               Blood Type individuals.

Plaintiff states that he “struggled for his life against these Defendants to prevent his threatened

lobotomization and his transformation against his will which has taken place anyway.”


                                                    3
            Case 1:20-cv-00830-LY Document 5 Filed 08/24/20 Page 4 of 6




   Plaintiff alleges that someone at the hospital asked him his ethnicity. Plaintiff responded that

he was a “White Sovereign Moor.” Plaintiff asserts that the person became hostile and told him

that “Moor” was a forbidden word and that Plaintiff would be removed from hospital care

immediately and taken to the jail. Plaintiff contends that he was “torn away from the Android

Cyber Network who were other Androids of all races who had come to meet him, intrigued that

he could resist regprogramming.”

   Plaintiff asserts that he was treated at the jail by medical personnel with only over-the-counter

pain medication for his seven gun shot wounds. He contends that this medical treatment was

provided in bad faith and designed to “diminish the Biochemical Functionality of the Artifical [sic]

Intelligence Chip in the brain of the Plaintiff to sever his connection with the Android Cyber

Network.”

   Plaintiff states that, while at the Bastrop County Jail, he sought psychological help to deal with

the psychological changes from the “genetic alterations from the serum injected into the bone

marrow of his right Humerous bone as well as dealing with the continuous attempts from sources

unknown to reprogram the Artifical [sic] Intelligence Chip implanted in his brain.” A mental health

care worker allegedly prescribed Doxipin and Risperdol, which Plaintiff claims caused blindness

in his left eye. Plaintiff alleges that this person worked together with the other medical providers

at the jail to further “diminish the Biochemical Functionality of the Artifical [sic] Intelligence Chip

implanted in Plaintiff’s brain.”

   Plaintiff seeks $100 million in compensatory and punitive damages for his injuries and

“declarative damages for his Pro-Human Internet Personality Career, Violation of his Rights, and

the loss of his Humanity.”




                                                    4
            Case 1:20-cv-00830-LY Document 5 Filed 08/24/20 Page 5 of 6




                                   II. Discussion and Analysis

   Under 28 U.S.C. § 1915(e), a district court may, in its discretion, dismiss an in forma pauperis

complaint with prejudice as frivolous “if it lacks an arguable basis in law or fact.” McCormick v.

Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997). “A complaint lacks an arguable basis in law”—that

is, it is legally frivolous—“if it is ‘based on an indisputably meritless legal theory,’ such as if the

complaint alleges the violation of a legal interest which clearly does not exist.” Id. (quoting Neitzke

v. Williams, 490 U.S. 319, 327 (1989)). A factually frivolous complaint is made up of “allegations

that are fanciful, fantastic, and delusional.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(citations and internal quotation marks omitted).

   Plaintiff’s claims are incoherent, irrational, and lack any factual support or legal basis against

the defendants he sues. Moreover, many of the defendants he sues are not state actors or entities

capable of being sued.

                                       III. Recommendation

   For the foregoing reasons, the undersigned recommends that Plaintiff’s complaint be dismissed

with prejudice as frivolous pursuant to 28 U.S.C. § 1915(e).

   It is further recommended that the Court include in its judgment a provision expressly and

specifically warning Plaintiff that filing or pursuing any further frivolous lawsuits may result in:

    (a) the imposition of court costs, pursuant to Section 1915(f);

    (b) the imposition of significant monetary sanctions, pursuant to Fed. R. Civ. P. 11;

    (c) the imposition of an order barring Plaintiff from filing any lawsuits in this Court without
        first obtaining the permission from a District Judge of this Court or a Circuit Judge of the
        Fifth Circuit; or

    (d) the imposition of an order imposing some combination of these sanctions.

   It is further recommended that Plaintiff be warned that if, while he is a prisoner, he files more

than three actions or appeals that are dismissed as frivolous or malicious or for failure to state a

                                                    5
            Case 1:20-cv-00830-LY Document 5 Filed 08/24/20 Page 6 of 6




claim on which relief may be granted, he will be prohibited from bringing any other actions in

forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

    In the event that this Report and Recommendation is accepted, adopted, or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the

keeper of the three-strikes list.

                                         IV. Objections

    The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained within this Report within

fourteen (14) days after being served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations and, except on grounds

of plain error, shall bar the party from appellate review of proposed factual findings and legal

conclusions accepted by the District Court to which no objections were filed. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

    SIGNED on August 24, 2020.


                                                      SUSAN HIGHTOWER
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  6
